       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 1 of 6



                      28IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 PN2-1445 LTD.,                                  §
       Plaintiff,                                §
                                                 §
                                                 §
 V.                                              §     CIVIL ACTION NO. _______________
                                                 §
 THE HANOVER INSURANCE                           §
 COMPANY AND MASSACHUSETTS                       §
 BAY INSURANCE COMPANY;                          §
      Defendants.                                §     [JURY DEMANDED]
                                                 §

                          DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Defendants, THE HANOVER INSURANCE COMPANY (“Hanover”) and

MASSACHUSETTS BAY INSURANCE COMPANY (“Mass Bay”), and files this, their Notice

of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                 I. PROCEDURAL HISTORY

1.      On August 23, 2019, Plaintiff, PN2-1445, Ltd., (“Plaintiff”) filed its Original Petition and

initiated an action against Defendants in the 281st Judicial District Court of Harris County, Texas,

in Cause No. 2019-59294 (the “State Court Action”). See Exhibit “A” attached hereto and

incorporated herein by reference.

2.      Defendant, Mass Bay, was served on September 24, 2019, with a copy of the Summons of

Citation and Plaintiff’s Original Petition. See Exhibit “B” for a copy of the Citation attached hereto

and incorporated herein by reference.

3.      Defendants, Hanover and Mass Bay, filed an Answer and Verified Denial in the State Court

Action on October 21, 2019. See Exhibit “C” attached hereto and incorporated herein by reference.

4.      Defendants’ Notice of Removal was also filed on October 21, 2019, which is within the



PD.27240441.1
       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 2 of 6



thirty-day statutory time period for removal allowed under 28 U.S.C. § 1446(b).

                               II.   FACTUAL BACKGROUND

5.      Defendant, Mass Bay, provided commercial property insurance Plaintiff under Policy No.

ZDD-D004648-01 (the “Policy”) for the property located at 1445 N. Loop West, Houston, Texas

77008 (the “Property”).

6.      This suit arises out of a claim for property damage caused by Hurricane Harvey on or about

August 26, 2017. Plaintiff sustained physical damage from water intrusion to the structure during

this weather event and contends that Defendants underpaid the loss.

7.      Defendants do not admit the underlying facts alleged by Plaintiff and expressly deny

liability to Plaintiff. Defendant, Mass Bay, contends that it has paid for the covered amount of

loss, and more, and that no additional money is owing.

                            III. DIVERSITY JURISDICTION

8.      Plaintiff, PN2-1445, Ltd., is a limited partnership formed under the laws of Texas in 2003.

Plaintiff’s general partner is PN2-1445 GP, LLC, a limited liability company. The members of

PN2-1445 GP, LLC are Max Blankfeld and Joe Pryzant. Thus, upon information and believe

every member of PN2-1445, Ltd. is a citizen of the State of Texas and domiciled in Texas.

9.      Defendant, Mass Bay, is an insurer incorporated under the laws of the State of New

Hampshire and with its principal place of business in the Commonwealth of Massachusetts.

10.     Defendant, Hanover, is an insurer incorporated under the laws of the State of New

Hampshire and with its principal place of business in the Commonwealth of Massachusetts.

However, Hanover is not a proper party to this action and its citizenship can be disregarded for the

purposes of venue. Hanover consents to this removal.

11.     Removal is proper because there is complete diversity between the parties.



                                               -2-
PD.27240441.1
       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 3 of 6



12.     Venue is proper in the Southern District of Texas, Houston Division, because the Property

made the subject of the suit is located within the Houston Division.

13.     The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference to the

plaintiff’s pleadings. The damages the plaintiff claims in its petition, if apparently claimed in good

faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).

Plaintiff has pled that it seeks damages in excess of $100,000.00 in its Petition at Paragraph No.

6. See Exhibit “A.” Thus, the total economic damages and attorneys’ fees being sought exceeds

the $75,000 jurisdictional minimum amount in controversy.

                          IV.      INFORMATION FOR THE CLERK

14.     Plaintiff: PN-1445, Ltd.

15.     Defendants:    The Hanover Insurance Company and Massachusetts Bay Insurance

Company.

16.     The case is pending in the 281st Judicial District Court of Harris County:
        Honorable Christine Weems
        Harris County Civil Courthouse
        201 Caroline, 14th Floor
        Houston, TX 77002
        Phone: (832) 927-2130

17.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, Defendant, Mass Bay, has attached

copies of all processes and pleadings served upon it in the state court action. No further

proceedings have been had therein. Pursuant to Local Rule 81, a copy of the trial court’s docket

sheet is attached as Exhibit “D” and an Index of Matters Being Filed is attached.

18.     There are no other pleadings in state court.

19.     Counsel for Plaintiff:

        Jeff M. Golub; TBN: 00793823
        David W. Jones; TBN: 00790980
        BECK | REDDEN LLP


                                                -3-
PD.27240441.1
       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 4 of 6



        1221 McKinney, Suite 4500
        Houston, TX 77010
        Phone:       713-951-3700
        Facsimile:   713-951-3720
        E-mail:jgolub@beckredden.com
               djones@beckredden.com

20.     Counsel for Defendants, The Hanover Insurance Company and Massachusetts Bay

Insurance Company:

        Peri H. Alkas; TBN: 00783536
        Mark Dodart; TBN: 00792286
        Chad Schreiber; TBN: 24085732
        PHELPS DUNBAR LLP
        500 Dallas, Suite 1300
        Houston, Texas 77002
        Phone:         713-626-1386
        Facsimile:     713-626-1388
        E-Mail: peri.alkas@phelps.com
                mark.dodart@phelps.com
                chad.schreiber@phelps.com

Jury Demand

21.     Plaintiff demanded a jury trial in state court.

22.     Defendants demanded a jury trial in state court and request a trial by jury in federal court

as well.

Miscellaneous

23.     On the same day this Notice of Removal was filed, Defendants filed notice of this removal

in the State Court Action. A copy of this Notice of Removal filed in the State Court Action is

attached as Exhibit “E.”

24.     Because Plaintiff is a partnership whose partners are Texas residents; Defendants are

foreign insurers who are incorporated under the laws of New Hampshire and have their principal

place of business in Massachusetts, and the amount in controversy exceeds $75,000, the Court has

subject matter jurisdiction based on diversity of citizenship and residency. 28 U.S.C. § 1132. As


                                                 -4-
PD.27240441.1
       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 5 of 6



such, this removal action is proper.

        WHEREFORE, Defendants respectfully request that the above-entitled action be removed

from the 281st District Court of Harris County, Texas, to the United States District Court for the

Southern District of Texas, Houston Division.

                                       Respectfully submitted,


                                       By:    /s/ Peri H. Alkas
                                              Peri H. Alkas
                                              ATTORNEY-IN-CHARGE
                                              State Bar No. 00783536
                                              Federal Bar No. 15785
                                              PHELPS DUNBAR, LLP
                                              500 Dallas, Suite 1300
                                              Houston, Texas 77002
                                              Telephone (713) 626-1386
                                              Facsimile (713) 626-1388
                                              Email: peri.alkas@phelps.com

                                       ATTORNEY-IN-CHARGE FOR DEFENDANTS,
                                       THE HANOVER INSURANCE COMPANY AND
                                       MASSACHUSETTS BAY INSURANCE COMPANY


OF COUNSEL:
Mark C. Dodart
TBN: 00792286
PHELPS DUNBAR, LLP
mark.dodart@phelps.com
Chad W. Schreiber
TBN: 24085732
PHELPS DUNBAR, LLP
chad.schreiber@phelps.com




                                                -5-
PD.27240441.1
       Case 4:19-cv-04126 Document 1 Filed on 10/22/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on October 22, 2019.

     Jeff M. Golub                                      VIA CM/RRR: : 7106 1970 0001 1488 1349 &
     David W. Jones                                  VIA E-NOTIFICATION: jgolub@beckredden.com
     BECK | REDDEN LLP                                                   djones@beckredden.com
     1221 McKinney, Suite 4500
     Houston, TX 77010




                                               /s/ Peri H. Alkas
                                               Peri H. Alkas




                                               -6-
PD.27240441.1
